GOODRICH, P. J.
The plaintiff, in 1894, was injured by the fall of a photographer’s show case, which stood on the sidewalk of Grand street, Brooklyn. There was a trial in 1896, resulting in a verdict for the defendant. On appeal, the judgment was reversed and a new trial granted. The case was retried in 1899, and resulted in the direction of a- verdict for the plaintiff, the assessment of damages being submitted to the jury, who rendered a verdict for $10,000. It is not necessary to fully state the facts, as they were set out in our former opinion. 9 App. Div. 61, 41 N. Y. Supp. 143.
There are two questions only for us to consider:
First, whether the court erred in holding that the city was liable for the injury in question by reason of its permitting the show case to stand upon the sidewalk for a period of several years. This court, on the former appeal, held that the show case, being pérmanent in character, continuously maintained and unauthorized, constituted a public nuisance, which it was the defendant’s duty to remove as soon as knowledge of its existence could fairly be attributed to it. On the last trial the corporation counsel stipulated that the show case had occupied its position long enough for. the city to have constructive notice of it prior to the time the brace was broken, shortly before the accident. The court directed a verdict for the plaintiff on this question, and this was in accordance with the law announced on the former appeal.
Second, was the verdict excessive? We think not. Four physicians were examined on behalf of the defendant in respect to the plaintiff’s injuries and condition. To summarize their testimony would serve no useful purpose, as, taken all together, it is easily sufficient to sustain the amount of the verdict. The case is free of exception to admission or rejection of evidence. The judgment should be affirmed.
Judgment and order affirmed, with costs. All concur.